DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                 SAMUEL VAINBERG and LYNN VAINBERG,
                             Appellants,

                                         v.

        AVATAR PROPERTY & CASUALTY INSURANCE COMPANY,
                           Appellee.

                                  No. 4D20-646

                                 [May 19, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie R. Goodman, Judge; L.T. Case No. 50-2017-CA-
011381-XXXXMB.

  John H. Pelzer of Greenspoon Marder LLP, Fort Lauderdale, and
Warren Diener and Erik D. Diener of The Diener Firm, P.A., Plantation, for
appellants.

  Carol M. Rooney of Butler Weihmuller Katz Craig LLP, Tampa, for
appellee.

WARNER, J.

   Appellants appeal a final judgment in favor of their insurance company
for breach of a Drew1 contract by making defective repairs to their
property. They claim, first, that the court erred in refusing to give their
requested jury instruction on the Drew contract and, second, that the
court permitted the insurer to argue an affirmative defense not raised in
the pleadings. We agree. The trial court erred by failing to give the
requested Drew contract instruction and by allowing the insurer to argue
an unpled defense. We thus reverse for a new trial.

                                      Facts

   Appellants owned a condominium unit insured by appellee Avatar
Property & Casualty Insurance Company (“Insurer”). One night the supply
line to a toilet broke, flooding the condominium. Unable to locate the

1   Drew v. Mobile USA Ins. Co., 920 So. 2d 832, 835 (Fla. 4th DCA 2006).
shut-off valve, appellants called 911. By the time the fire department
responded to the emergency and shut off the water, the laminate floor
found throughout the majority of the apartment was covered by standing
water and had sustained water damage.

   In the morning, appellants notified Insurer about the incident, and
Insurer sent a water mitigation company to extract the standing water
from appellants’ condominium. That same day, Insurer also sent an
adjuster and contractor to evaluate the damage and notified appellants of
the need to file a sworn proof of loss within sixty days.

   After the adjuster inspected appellants’ condominium, Insurer elected
to exercise its option to repair the damages to the condominium. Insurer
selected the contractor to perform the repairs, and the contractor replaced
the flooring in appellants’ condominium.

    The contractor finished the flooring replacement job in late October of
2015. Approximately a week later, appellants notified Insurer that the
flooring repairs were substandard and deficient. Specifically, appellants
claimed that the baseboards and kick plates under the cabinets were loose
and not properly jointed at the corners, making an unsightly fix which
diminished the value of the condominium. In addition, appellants claimed
that the flooring throughout the condominium was uneven and detached
from the subfloor. Finally, appellants claimed that the walls were damaged
when the contractor removed the baseboards in order to install the flooring
and that the walls were improperly repaired by the contractor.

   In response to appellants’ complaints, Insurer offered to have the same
contractor return and correct only some of the defects and improper
workmanship observed by appellants. Appellants declined the offer to
have the same contractor perform any additional work.

   Insurer then sought a sworn proof of loss from appellants by scheduling
an examination under oath. Appellants had not provided one earlier,
because Insurer had elected to repair the condominium unit. Appellants
hired a public adjuster and retained counsel. On June 23, 2017, the
public adjuster provided to Insurer a sworn proof of loss, but not in the
form or at the time requested by Insurer. Ultimately, Insurer notified
appellants that it would not address the contractor’s deficient
performance.

   Appellants filed a complaint against Insurer for breach of contract and
declaratory judgment. The complaint alleged that appellants had suffered
a covered loss under the policy with Insurer, and Insurer had elected to

                                    2
repair the unit. A contract thus existed between appellants and Insurer
to repair the damage to the condominium flooring. As a matter of law, the
repair contract obligated Insurer to restore the property to its pre-loss
condition, in accordance with Drew v. Mobile USA Insurance Co., 920 So.
2d 832, 835 (Fla. 4th DCA 2006). Appellants alleged that Insurer breached
the repair contract because Insurer’s contractor failed to abide by the
building code and failed to perform quality workmanship to restore the
home to its pre-loss condition. They sought damages for the breach.

   Appellants also sought a declaratory judgment that they were not
required to submit a sworn proof of loss in order to sue for a breach of the
Drew contract. Insurer had demanded the proof of loss after appellants
complained of the defective repairs to the unit.

    Insurer answered, denying the claims. It alleged as affirmative defenses
that appellants had failed to provide a sworn proof of loss and thus
forfeited coverage under the policy. It did not allege abandonment as an
affirmative defense.    Appellants replied that the insurance policy
provisions regarding a sworn proof of loss and examination under oath do
not apply to a Drew contract. They raised this same argument in a motion
for summary judgment and a motion in limine, all of which were denied
by the trial court.

   The case proceeded to trial. At the pre-trial status conference, the trial
court refused to give appellants’ proposed instruction to the jury which
read as follows:

      Under [appellants’] insurance policy, [Insurer] has the option
      to either pay or repair covered damage to [appellants’] home.
      [Insurer] elected to repair [appellants’] home.

      Under Florida law, where an insurance company elects to
      repair the damages, such an election creates a repair contract.
      This repair contract obligates the insurance company to
      return the home to pre-loss condition within a reasonable
      amount of time.

    During trial, Insurer stipulated that a separate repair contract, a Drew
contract, was created when Insurer elected to perform repairs under the
policy. Appellants put on evidence of the cost to repair the property.
Insurer argued that appellants failed to show that its contractor caused
the defective work observed by appellant’s expert and appellants did not
allow the Insurer to correct the repairs when appellants complained. In
addition, Insurer argued that appellants failed to produce a sworn proof of

                                     3
loss and to comply with other policy terms. It also argued that appellants
abandoned the repair contract by seeking payment for the cost of repair
instead of accepting Insurer’s offer to rectify the repair issues. Appellants
objected to the latter argument, as the affirmative defense of abandonment
had not been pled. While the trial court refused to instruct the jury on
abandonment, it allowed Insurer to argue to the jury that appellants
abandoned the contract when they “went back under the policy” and
wanted cash. Appellants objected, but the trial court overruled the
objection.

   The only instruction the trial court gave on the breach of contract was
as follows:

      The Plaintiffs, Samuel Vainberg and Lynn Vainberg -- the
      Vainbergs -- claim that Defendant, Avatar Property &
      Casualty Insurance Company, which will be referred to as
      Avatar, breached the contract to repair the Vainbergs’ home.

After that, the court instructed on Insurer’s affirmative defenses regarding
various breaches by appellants of the policy provisions, including failure
to prepare a proper sworn proof of loss. The verdict form first asked the
jury whether Insurer breached the contract to repair the home and then
asked whether the affirmative defenses were proved. The jury returned a
verdict determining that Insurer did not breach the contract to repair the
home. The court then entered judgment for Insurer and appellants filed
their appeal.

                                  Analysis

   Appellants first contend that the court erred in failing to give their jury
instruction on the Drew contract requirements. A decision to give or
withhold a jury instruction is reviewed for an abuse of discretion. Barton
Protective Servs., Inc. v. Faber, 745 So. 2d 968, 974 (Fla. 4th DCA 1999).

   Under Florida law, “‘when the insurer makes its election to repair, that
election is binding upon the insured and creates a new contract under
which the insurer is bound to [perform repairs] within a reasonable time.’”
Drew, 920 So. 2d at 835 (emphasis in original) (quoting Travelers Indem.
Co. v. Parkman, 300 So. 2d 284, 285 (Fla. 4th DCA 1974)). Therefore, in
a situation where the option to repair has been invoked, the insured and
the insurer would become parties to a separate repair contract wherein
the insurer is obligated to perform repairs which will adequately return the
insured property to its pre-loss condition. See Siegle v. Progressive
Consumers Ins. Co., 819 So. 2d 732, 739 (Fla. 2002).

                                      4
   In Drew, we held that “[w]here the insurer breaches this new contract
to repair, it becomes liable for the damages proximately caused by this
breach.” 920 So. 2d at 835. As such, when an option to repair has been
invoked but the repairs were not adequately performed, an insured may
be entitled to damages caused by the insufficient repairs outside of the
scope of the subject policy of insurance. See id.

    Here, pursuant to Drew, a repair contract was formed when Insurer
completed an inspection of the property and elected to repair appellants’
damaged floors. The repair contract is separate and distinct from the
policy agreement between appellants and Insurer. By virtue of that
contract, Insurer hired a contractor who replaced the floors. After the
contractor finished, appellants reported to Insurer that the repairs made
by the contractor were inadequate because they were unsightly, quick fixes
that diminished the appearance and value of the condominium. Pursuant
to Drew, because the repairs were not adequately performed, appellants
alleged that they were entitled to damages caused by the defective
workmanship.

   Appellants sought an instruction on a Drew contract to inform the jury
that an election to repair creates a contract which requires Insurer to
return the property to its pre-loss condition within a reasonable time. As
explained in Aubin v. Union Carbide Corp., 177 So. 3d 489 (Fla. 2015):

      A party is entitled to have the jury instructed on the theory of
      its case when the evidence supports that theory. See OB/GYN
      Specialists of Palm Beaches, P.A. v. Mejia, 134 So. 3d 1084,
      1091 (Fla. 4th DCA 2014); Barkett v. Gomez, 908 So. 2d 1084,
      1086 (Fla. 3d DCA 2005). To demonstrate that the trial court
      erred in failing to give a requested jury instruction, a party
      must show “the requested instruction contained an accurate
      statement of the law, the facts in the case supported a giving
      of the instruction, and the instruction was necessary for the
      jury to properly resolve the issues in the case.” Barkett, 908
      So. 2d at 1086; see also Force, 879 So. 2d at 106; Smith v.
      Hugo, 714 So. 2d 467, 468 (Fla. 4th DCA 1998).

Id. at 517. Applying Aubin to this case, we conclude that appellants’
requested Drew instruction was an accurate statement of the law, was
supported by the facts of the case, and was necessary for the jury to
resolve the issues before it. It was particularly important for the court to
inform the jury of the terms of the Drew contract where Insurer


                                     5
erroneously attempted to impose post-loss policy provisions which are not
terms of the Drew contract.

    Insurer argues the contract instruction was not necessary and that the
jury instructions were proper, because an insurer can bring a post-loss
policy non-performance claim in connection with an insured’s enforcement
of a repair contract. It relies on People’s Trust Insurance Co. v. Franco, 305
So. 3d 579 (Fla. 3d DCA 2020), as supporting its argument that post-loss
policy provisions still apply even where the breach of contract is predicated
on an election to repair provision. Franco is entirely inapposite, because
there the insurance company sued its insured for breach of the insurance
contract, not breach of a right of repair contract. Id. at 583-84. The cause
of action recognized in Drew was a right to recover from an insurer for
defective performance of a right of repair contract, a right which is outside
of the policy of insurance. 920 So. 2d at 835. Therefore, appellants were
entitled to have the court instruct the jury on their Drew contract
instruction.

    As a second ground for reversal, appellants claim that the court erred
in overruling their objection to Insurer’s argument at trial that appellants
abandoned the contract by claiming money damages, i.e., cash payment
for the breach. We agree. Insurer never pled abandonment and thus
waived the defense. Affirmative defenses not alleged in the answer or a
motion attacking the sufficiency of the complaint are deemed waived. Fla.
R. Civ. P. 1.140(b) (2020). “Abandonment of a contract is an affirmative
defense that the defendant must raise in its answer, or otherwise it is
waived.” Am. Enviro-Port, Inc. v. Williams, 489 So. 2d 839, 839 (Fla. 1st
DCA 1986). Thus, the court erred in allowing Insurer to argue its theory
of abandonment to the jury.

   The court abused its discretion in denying the Drew contract
instruction. Additionally, the court erred by allowing Insurer to argue
abandonment which was never pled and would not apply to the Drew
contract issue. We cannot conclude the combined errors were harmless.
See Special v. West Boca Med. Ctr., 160 So. 3d 1251, 1256 (Fla. 2014). We
thus reverse and remand for a new trial.

   Reversed and remanded.

DAMOORGIAN and FORST, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.

                                      6